 



December 19, 2016

 

BY HAND

 

 

 

 

Dear Ryan:

 

As we discussed, this letter agreement sets forth the terms of your separation
from employment with EyeGate Pharmaceuticals, Inc. (the “Company”). Your final
date of employment with the Company is today, December 19, 2016 (the “Separation
Date”). In connection with the termination of your employment, the Company is
offering certain benefits to which you are not otherwise entitled, in exchange
for certain obligations on your part. This letter is referred to as the
“Agreement.”

 

1.       Earned Compensation; Business Expenses. As of December 19, 2016, you
received a payment representing your final pay for all earned but unpaid wages,
including accrued but unused vacation time, earned through and including the
Separation Date. All payments are subject to applicable withholdings and
deductions. You will also be reimbursed for any authorized reasonable business
expenses that you may have incurred, provided that you submit an expense report
and supporting documentation in accordance with the Company’s policies and
practices on, or immediately after, the Separation Date. You receive the earned
compensation, reimbursement of business expenses and notice described in this
paragraph even if you do not sign this Agreement.

 

2.       Continuation of Health & Dental Insurance. Your regular coverage under
the Company’s health plan will end on December 31, 2016. Because you currently
participate in the Company’s group health plan, you have the option of extending
that coverage, at your own cost, by electing continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). COBRA coverage is
generally available for eighteen (18) months from the Separation Date.

 

Instead of electing COBRA continuation coverage, you have the option of
selecting different health insurance coverage through the Health Insurance
Marketplace under the Affordable Care Act. The Health Insurance Marketplace will
offer you a wide range of plan choices at different prices.

 

You will be provided with appropriate notification and election forms shortly
after the Separation Date. Whether you choose COBRA continuation coverage or
coverage through the Health Insurance Marketplace, you will be responsible for
paying your own premiums on a timely basis for such insurance coverage.

 

Your participation in all other Company benefit plans will end on the Separation
Date unless they continue by the terms of their respective governing plan
documents. You will receive the COBRA letter and the option to select different
health and/or dental insurance coverage described in this paragraph even if you
do not sign this Agreement.

 



1 

 

 

3.       Severance Benefits. If you: (a) sign this Agreement on or before
January 9, 2017; (b) do not revoke your acceptance of this Agreement within the
Revocation Period, as defined in paragraph 5, below; and comply with all of the
terms of this Agreement, then the Company will:

 

i.provide you with severance pay in an amount equal to four (4) months of pay at
the base rate of pay you were being paid on the Separation Date ($250,000 per
year), subject to all applicable withholdings and deductions, payable in equal
installments in accordance with the Company’s regular payroll schedule over a
period of four (4) months and commencing on the next regularly scheduled payroll
date after the Effective Date of this Agreement, as defined below;

  

ii.pay the full premium amount for COBRA continuation coverage for three (3)
months, provided that you are eligible for and timely elect COBRA coverage
(after the three (3) months, you will be responsible for all of the COBRA
premiums);

  

iii.agree to respond to an inquiry from the applicable unemployment office that
your employment was terminated by the Company involuntarily for reasons other
than misconduct; and

  

iv.agree that it will not enforce paragraphs 5 and 6 of your EyeGate
Pharmaceuticals, Inc. Employee Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement dated April 25, 2016.

 

The severance benefits set forth in paragraphs 3(i)-(iv) are collectively the
“Severance Benefits.”

 

If you:

 

A.       do not sign this Agreement on or before January 9, 2017; or

 

B.       sign this Agreement on or before January 9, 2017, but revoke your
acceptance of this Agreement within the Revocation Period, as defined in
paragraph 5, below; or

 

C.       do not comply with the terms of this Agreement;

 

then you will not be entitled to, and the Company will not be obligated to
provide you with, any Severance Benefits.

 



2 

 

 

4.       General Release, Waiver and Covenant Not to Sue. Except as specifically
set forth in this Agreement, and in consideration and exchange for the Severance
Benefits set forth above, and for other good and valuable consideration
described herein, you, Ryan R. Brenneman, on behalf of yourself, your heirs,
next of kin, executors, administrators, agents, representatives, attorneys and
assigns, knowingly and voluntarily forever release and discharge EyeGate
Pharmaceuticals, Inc.; its past and present affiliates, subsidiaries, board of
directors, parent companies, investors, predecessors, successors and assigns;
and its and their respective current and former partners, members, owners,
shareholders, trustees, officers, directors, employees, attorneys, fiduciaries,
insurers, representatives and agents, both individually and in their business
capacities (collectively, the “Releasees”) of and from, and waive any rights in
and to, all claims, complaints, demands, contracts, grants, lawsuits, causes of
action or expenses of any kind (including attorney’s fees and costs),
(collectively, “Claims”), whether known or unknown, that you now have or ever
had against the Releasees or any of them up to your signing this Agreement,
including but not limited to Claims related to or arising from your employment
with the Company and/or the termination thereof; Claims arising under common
law; Claims for breach of contract and in tort; Claims for unpaid compensation,
unpaid bonuses, equity or any employee benefits; Claims for attorney’s fees and
costs; and Claims arising under federal, state or local labor law, employment
laws and laws prohibiting employment discrimination (based on age, gender,
pregnancy, race, religion, color, national origin, ancestry, ethnicity, sexual
orientation, disability, genetic information, military or veteran status, gender
identity and expression, and other protected classes), including but not limited
to: Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the
Fair Labor Standards Act of 1938, the Consolidated Omnibus Budget Reconciliation
Act of 1985, the Family and Medical Leave Act of 1993, the Employee Retirement
Income Security Act of 1974, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act of 1990, the Americans with Disabilities Act,
the Genetic Information Nondiscrimination Act, each as amended, and all related
regulations, rules or orders, and similar federal, state or local statutes,
regulations, rules or ordinances, including but not limited to the Massachusetts
Fair Employment Practices Act, the Massachusetts Civil Rights Act, the
Massachusetts Overtime Law, the Massachusetts Equal Rights Law, the
Massachusetts Weekly Payment of Wages Act, and the Massachusetts Earned Sick
Time Law, each as amended. You further agree that you covenant not to sue the
Releasees, or any of them, for any Claims described above. For avoidance of
doubt, this means that you have released the Releasees from liability from any
Claims, and, additionally, separately agree not to commence any legal action for
any Claims. You acknowledge that if you bring any legal action against the
Releasees or any of them for any Claims, then you will be in breach of this
Agreement. You understand that the release contained herein is a GENERAL RELEASE
and acknowledge that the Severance Benefits are sufficient consideration for
your obligations and release in this Agreement.

 

a.       Acknowledgements. You acknowledge that with your final paycheck, you
have been paid any and all wages (including all base compensation and, if
applicable, any and all overtime, commissions which are due and payable as of
the Separation Date, and bonuses) to which you are or were entitled by virtue of
your employment with the Company, and that you are unaware of any facts or
circumstances indicating that you may have an outstanding claim for unpaid
wages, improper deductions from pay, or any violation of the Fair Labor
Standards Act, the Massachusetts Weekly Payment of Wages Act, the Massachusetts
Overtime Law, or any other federal, state or local laws, regulations, rules,
ordinances or orders that are related to payment of wages. You acknowledge that
you have not suffered an injury in the workplace which has not been reported to
the Company and are not aware of any facts or circumstances that would give rise
to a claim that you suffered a workplace injury. You acknowledge that you have
received any leaves of absence and any reasonable accommodations to which you
were entitled under the Family and Medical Leave Act, the Americans with
Disabilities Act, the Massachusetts Domestic Violence Leave Act, the
Massachusetts Earned Sick Time Law, the Massachusetts Small Necessities Leave
Act, the Massachusetts Parental Leave Act, or any other laws, regulations, rules
or ordinances relating to medical leaves and accommodations and are not aware of
any facts or circumstances that would give rise to a claim that you were denied
any rights under such laws, regulations, rules or ordinances.

  

3 

 



 

b.       Protected Activity. This release does not apply to: (i) your
entitlement under ERISA to vested retirement or pension benefits; (ii)
enforcement of the terms of this Agreement; (iii) any claims to workers’
compensation benefits; (iv) any claims for unemployment benefits; and (v) any
claims that may not be released by applicable law. Also, nothing in this
Agreement shall prohibit you from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”) or with any other federal, state or local
government agency, including the National Labor Relations Board (“NLRB”) or from
participating in an investigation or proceeding of the EEOC or other federal,
state or local government agency, including the NLRB. However, you waive the
right to any personal monetary recovery or other personal relief should the EEOC
or any other federal, state or local government agency pursue any class or
individual charges in part or entirely on your behalf on the basis that any such
claims have been fully and completely satisfied by the payments you are
receiving under this Agreement.

 

5.       Time to Consider Agreement; Revocation Period. You acknowledge that you
have been given at least twenty-one (21) days to review and consider this
Agreement and, therefore, you have until January 9, 2017 to sign this Agreement.
You may sign it before January 9, 2017, but if you do, then you acknowledge that
you understand you had until January 9, 2017; that you voluntarily decided to
sign it before January 9, 2017; and that you waive any time remaining before
January 9, 2017. You acknowledge that the Company has advised you in writing to
consult with an attorney of your own choice about this Agreement, including
specifically the General Release, Waiver and Covenant Not to Sue set forth in
paragraph 4, above, before signing it. If you choose to attempt to negotiate the
terms of this Agreement, any such negotiations shall not toll or extend the time
to consider this Agreement.

 

Once you sign this Agreement, you will still have seven (7) additional days from
the date you sign to revoke your acceptance (“Revocation Period”). If you decide
to revoke this Agreement after signing and returning it, you must notify the
Company in writing. You can send the written notice by electronic mail,
facsimile or registered mail, but no matter how you send it, the Company must
receive your written notice no later than 5 p.m. on the seventh (7th) day after
you sign this Agreement. Please address your written statement of revocation to:

 

EyeGate Pharmaceuticals, Inc.

ATTN: Stephen From

271 Waverly Oaks Road, Suite 108

Waltham, MA 02452

sfrom@eyegatepharma.com

 

Unless you revoke your acceptance within seven (7) days of signing this
Agreement, the eighth day after you sign this Agreement shall be deemed the
“Effective Date” of this Agreement.

 



4 

 

 

6.       Nondisparagement; Relationship to the Company. You agree not to make or
provide any derogatory, defamatory or negative statements or information to
anyone about the Company and/or any of the Releasees or any of its or their
respective services, products, directors, officers or employees, unless
compelled to do so by law, or by an order of a court or other forum of competent
jurisdiction, in which case you will notify the Company promptly to allow the
Company sufficient time to intervene to stop you from being required to make
such statements or information. After the Separation Date, you must refrain from
representing to others or giving others the impression, whether directly or
indirectly, that you are in any way an employee, agent or representative of the
Company.

 

7.       Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement. The terms of your EyeGate Pharmaceuticals, Inc.
Employee Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement dated April 25, 2016, a copy of which is attached to
this Agreement, remain in full force and effect, except as otherwise provided in
Section 3 of this Agreement. If you breach paragraph 6 of this Agreement or any
surviving provision of the EyeGate Pharmaceuticals, Inc. Employee Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, the
Company’s obligation to provide you with any Severance Benefits will immediately
terminate.

 

8.       Cooperation; Return of Property. You agree to cooperate fully in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of the Company about
which you have knowledge or were involved by virtue of your employment with the
Company, and in any claim or action brought by the Company against any other
entity about which you have knowledge or were involved by virtue of your
employment with the Company. On or before the Separation Date, you agree to
return all of the Company’s property, including your identification badge and
any and all keys, passwords, external hard drives, laptops, phones, software,
spreadsheets and any other property and/or information that you may have
received, created, or accessed as an employee of the Company, including but not
limited to any documents or data stored on any Company device or on any personal
device. You agree not to retain, and represent that you have returned, any
copies of any property, documents, spreadsheets or information, including but
not limited to paper documents or items stored in any electronic format, which
was made or compiled by you, or made available to you, relating to the Company,
its clients or any of them.

 

9.       Nonadmission. This Agreement shall not be construed in any way to be an
admission by the Company, and the Company specifically denies, that it has
engaged in any wrongful or unlawful act with respect to you, your employment or
the termination of your employment.

 

10.     Breach. You agree that if you breach or threaten to breach the
provisions of sections 4, 6, or 8 of this Agreement, the Company will suffer
irreparable harm for which money damages may not be adequate. Therefore, you
agree that the Company shall be entitled to equitable relief, including a
preliminary and permanent injunction, without the need to post a bond of greater
than $100 or to provide any other security, to stop or prevent the harm to the
Company, and to payment by you of all costs and attorneys’ fees incurred by the
Company in enforcing the provisions of this Agreement. The Company will also be
entitled to all other remedies available to it by law.

 



5 

 

 

11.     Miscellaneous. This Agreement constitutes the entire agreement between
you and the Company and supersedes all other agreements, whether written or
oral, with respect to your employment, its termination and all related matters,
except as provided in section 7 of the Agreement. This Agreement may only be
modified or amended by a written document signed by both parties. If any part,
term or provision of this Agreement is determined to be illegal, invalid or
unenforceable, that term or provision will be stricken and the remaining parts,
terms or provisions will remain in full force and effect. This Agreement will be
governed by the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles. The parties agree to the exclusive jurisdiction of
the state courts located in Middlesex County, Massachusetts and the federal
courts located in Suffolk County, Massachusetts, and waive any defenses to
personal or subject matter jurisdiction of such courts, to any disputes arising
from or related to this Agreement or the enforcement of any of its terms. This
Agreement shall be binding upon and inure to the benefit of the Company and its
respective successors and assigns. This Agreement may be executed in duplicate
counterparts, each of which shall be treated as an original, and signatures
submitted in electronic format shall be considered originals.

 

12.     Representations. You represent and agree that: (a) you have carefully
read and understand this Agreement and, in particular, the General Release,
Waiver and Covenant Not to Sue contained in paragraph 4 above, and fully
understand the final and binding effect of same; (b) you were advised to consult
legal counsel before signing this Agreement and have had the opportunity to do
so; (c) you are not entitled to the consideration set forth in this Agreement,
but for your signing this Agreement and not revoking it within the permitted
timeframes; (d) you are signing this Agreement knowingly and voluntarily and for
reasons of your own; and (e) the Company has not made any representations
inconsistent with the terms of this Agreement.

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to Stephen From a copy of this letter no later than 5:00PM on January
9, 2017.

 



EyeGate Pharmaceuticals, Inc.   Ryan R. Brenneman                           /s/
Stephen From   /s/ Ryan R. Brenneman   By:  Stephen From   Date: 12/21/2016  
Its:  President and Chief Executive Officer       Date: 12/21/2016      



 

6 

 

  

ACKNOWLEDGEMENT

(To be signed only if you sign before January 9, 2017)

 

I, Ryan R. Brenneman, acknowledge that I was informed and understand that I have
been given twenty-one (21) days to consider signing this Agreement. I have been
advised in writing of my rights to consult with an attorney of my choice and
have done so or chosen not to do so. If I sign this Agreement prior to January
9, 2017, I acknowledge and agree by signing below that I have voluntarily
decided to waive the remainder of the 21 days I was given to review this
Agreement.

 

Acknowledged and Agreed,

 

 

 



/s/ Ryan R. Brenneman   12/21/2016   Ryan R. Brenneman   Date  



 



7 

 

